FINAL DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Receipt is acknowledged of the claim amendments and arguments/remarks filed on 04 April 2022. 
Claims 1-6, 14, 18, 20, 22-23 have been amended.
Claim 19 is cancelled.
Claims 7-13,15-16,21 and 23-25 remains withdrawn from consideration.
Claims 1-6, 14, 17-18, 20, 22-24 and 26-27 are examined herein to the extent that the active substance is choline chloride, the matrix substance is rice wax, the disintegrant is palmitic acid and the polluting substance is soy lecithin, e.g., applicant's elected species.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) filed 01/05/2022, 03/24/2022, 04/04/2022, 04/04/2022 and 06/01/2022 have been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.
Rejections Withdrawn
The rejection of claims 2-6, 14, 18-20 and 22-23 under U.S.C. 112(b), as being indefinite, is withdrawn in view of the amendment of the claims.  
The rejection of claim 6 under U.S.C. 112(d), for failing to further limit the subject matter of the claim upon which it depends, is withdrawn in view of the amendment of claim 6.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 14, 17-18, 20, 22-24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over NAVARRO (US 2008/0119552 A1) in view of WRIGHT (US 2012/0093974 A1) and UEDA (US 5,227,166; cited in IDS filed 10/17/2019).
Navarro is primarily directed towards a composition embedded in a lipid matrix (paragraph [0007]).
	Regarding claims 1-6 and 14, Navarro discloses a composition embedded in a lipid matrix (paragraph [0007]).  Navarro discloses that nutrients including organic acid and fatty acid are embedded in the lipid matrix (paragraph [0008]).  Navarro discloses that that the nutrients are released from the matrix in an animal’s small intestine (paragraph [0008]).  Navarro discloses that the matrix material includes rice bran wax (e.g. rice wax, applicant elected matrix) (paragraph [0020]).  Navarro discloses that the fatty acid includes palmitic acid (e.g. applicant elected disintegrant agent) (paragraphs [0025] and [0044]).  Navarro discloses that the concentration of the fatty acid includes from about 0.01% to about 10% by weight of the composition (paragraph [0046]).  Navarro discloses that the matrix-embedded compositions are resistant to degradation by rumen microorganisms in a ruminant (e.g. rumen-resistant) (paragraph [0059]).  Navarro discloses that the matrix-embedded composition may be selected so as to have a desired particle size (paragraph [0057]).  
Regarding claim 17, Navarro teaches sphere particles (paragraph [0083]).
	Regarding claims 26-27, Navarro teaches a feed ration comprising the composition embedded in a lipid matrix (e.g. feedstuff comprising the premixture) (paragraph [0009]).
Navarro does not specifically teach that the composition is in the form of microgranules.  Navarro does not specifically teach that the one or more physiologically active substances is choline chloride (e.g. applicant elected species of active substance).  Navarro does not specifically teach at least one core coating layer.  Navarro does not specifically teach that the coating layer comprises soy lecithin (e.g. applicant elected species).  The deficiencies are made up for by the teachings of Wright and Ueda.
	Wright is primarily directed towards a ruminant feed composition having a granulated core having at least one active substance and at least one layer of a coating material surrounding the core (abstract).
	Regarding claims 1 and 17, Wright teaches feed additives comprising a core that is coated with a coating material, which are stable in the rumen of a ruminant animal and are digested and absorbed in the abomasum and subsequent digestive tract (paragraph [0041]).  Wright teaches that the core comprises at least one active substance and that the core is including a matrix comprising one or more excipients that together aid the formation of pellets of granulated active substances (e.g. microgranules) (paragraph [0042]).  Wright teaches that active substances include choline and choline derivatives including choline chloride (paragraphs [0043-0044]).  Wright teaches that the final product (e.g. coated cores) have a size ranging from including about 1,200 µm to about 1,800 µm (e.g. microgranules, 1.2 mm to 1.8 mm) (paragraph [0046]).  Wright teaches coated core material that rumen bypass rate of a least 50% and exhibit sufficient intestinal digestibility rate of including at least 70% (paragraph [0060]).  Wright teaches that by applying multiple layers of coating material to the core, where each layer is allowed to cool and solidify before forming the next layer, the number of defects that run continuously or create a patch from the outer surface of the outermost layer to the core decreases (paragraph [0063]).  Wright teaches including two layers of coating material (claim 9 of Wright).
	Regarding claim 18, Wright teaches that the weight % ratio of core material to coating material is from 50:50 to 90:10 (e.g. 50% to 10% of the microgranule) (claim 8 of Wright).
Regarding claims 1 and 20, Wright teaches that the coating includes including oleic acid and lecithin (e.g. polluting substance) as a supplemental compound (paragraph [0051]).
Regarding claim 22, Wright teaches that the coating includes including oleic acid and lecithin (e.g. polluting substance) as a supplemental compound (paragraph [0051]). Wright teaches coated core material that rumen bypass rate of a least 50% and exhibit sufficient intestinal digestibility rate of including at least 70% (paragraph [0060]).  Wright teaches that by applying multiple layers of coating material to the core, where each layer is allowed to cool and solidify before forming the next layer, the number of defects that run continuously or create a patch from the outer surface of the outermost layer to the core decreases (paragraph [0063]).  Wright teaches including two layers of coating material (claim 9 of Wright).
Regarding claim 23, Wright teaches that the coating includes including oleic acid and lecithin (e.g. polluting substance) as a supplemental compound (paragraph [0051]).  Wright teaches that each layer surrounding the core may independently comprise including different coating materials (paragraph [0061]).
Regarding claim 24, Wright teaches that the coating materials for coating the core comprises linear or branched aliphatic monocarboxylic acids having from 2 to 34 carbon atoms (paragraph [0049]).  Wright teaches that the aliphatic monocarboxylic acids may be obtained from sources including animal fat and waxes including paraffin wax (e.g. hydrophobic substances) (paragraph [0049-0050]).  Wright teaches that by applying multiple layers of coating material to the core, where each layer is allowed to cool and solidify before forming the next layer, the number of defects that run continuously or create a patch from the outer surface of the outermost layer to the core decreases (paragraph [0063]).  Wright teaches that each layer surrounding the core may independently comprise including different coating materials (paragraph [0061]).
	Regarding claims 26-27, Wright teaches the coated core materials are used as a feed supplement or feed additive and are added in appropriate amounts to a ruminant feed (e.g. feedstuff comprising the premixture) (paragraph [0065]).
Ueda is primarily directed towards biologically active substance that is stable in the rumen of ruminants and released in the abomasum and its subsequent digestive tract (abstract).
	Regarding claim 20, Ueda teaches a feed additive for ruminants comprising a core containing a biologically active substance and coating composition placed on the surface of the core, wherein the coating composition comprises lecithin (column 2, lines 40-44).  Ueda teaches that the lecithin provides emulsification action of fatty acids and hardened oils and that a sufficient amount of the lecithin allows the dissolving action in the abomasum and its subsequent digestive tract (column 3, lines 22-23; column 4, lines 46-49).  Ueda teaches that lecithin is preferably prepared from soybean (e.g. soy lecithin) (column 4, lines 25-29).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a feed additive (e.g. premixture) that can be added to a feed, the feed additive in the form of particles, each particle comprising: i) a core comprising a matrix including rice bran wax (e.g. rice wax) and active ingredients including choline chloride and fatty acid including palmitic acid (e.g. disintegrant agent); and ii) two core coating layers; wherein the two core coating layers comprises supplemental compounds including lecithin (e.g. polluting substance); wherein the particles have a size ranging from including about 1,200 µm to about 1,800 µm (e.g. microgranules, 1.2 mm to 1.8 mm); and wherein the amount of the palmitic acid is from about 0.01% to about 10% by weight of the core.  The person of ordinary skill in the art would have been motivated to make those modifications: 1) to obtain feed additive particles that have a rumen bypass rate of a least 50% and exhibit sufficient intestinal digestibility rate of including at least 70% by including two coating layers taught by Wright over the particles taught by Navarro, 2) to obtain a composition including other actives for ruminants including choline chloride which is taught by Wright as being a suitable active for ruminants, and 3) because Wright teaches that the coating includes supplemental compounds including lecithin and suitable lecithin in coatings for ruminant feed additive include soybean lecithin which is a preferred lecithin as taught by Ueda.  The person of ordinary skill in the art would have reasonably expected success because Navarro discloses a composition embedded in a lipid matrix (paragraph [0007]).  Navarro discloses that nutrients including organic acid and fatty acid are embedded in the lipid matrix (paragraph [0008]).  Navarro discloses that that the nutrients are released from the matrix in an animal’s small intestine (paragraph [0008]).  Navarro discloses that the matrix material includes rice bran wax (e.g. rice wax, applicant elected matrix) (paragraph [0020]).  Navarro discloses that the fatty acid includes palmitic acid (e.g. applicant elected disintegrant agent) (paragraphs [0025] and [0044]).  Navarro discloses that the concentration of the fatty acid includes from about 0.01% to about 10% by weight of the composition (paragraph [0046]).  Navarro discloses that the matrix-embedded compositions are resistant to degradation by rumen microorganisms in a ruminant (e.g. rumen-resistant) (paragraph [0059]).  Navarro discloses that the matrix-embedded composition may be selected so as to have a desired particle size (paragraph [0057]).  Wright teaches that the core comprises at least one active substance and that the core is including a matrix comprising one or more excipients that together aid the formation of pellets of granulated active substances (e.g. microgranules) (paragraph [0042]).  Wright teaches that active substances include choline and choline derivatives including choline chloride (paragraphs [0043-0044]).  Wright teaches that the final product (e.g. coated cores) have a size ranging from including about 1,200 µm to about 1,800 µm (e.g. microgranules, 1.2 mm to 1.8 mm) (paragraph [0046]).  Wright teaches that the coating includes including oleic acid and lecithin (e.g. polluting substance) as a supplemental compound (paragraph [0051]). Wright teaches coated core material that rumen bypass rate of a least 50% and exhibit sufficient intestinal digestibility rate of including at least 70% (paragraph [0060]).  Wright teaches that by applying multiple layers of coating material to the core, where each layer is allowed to cool and solidify before forming the next layer, the number of defects that run continuously or create a patch from the outer surface of the outermost layer to the core decreases (paragraph [0063]).  Wright teaches including two layers of coating material (claim 9 of Wright).  Ueda teaches a feed additive for ruminants comprising a core containing a biologically active substance and coating composition placed on the surface of the core, wherein the coating composition comprises lecithin (column 2, lines 40-44).  Ueda teaches that the lecithin provides emulsification action of fatty acids and hardened oils and that a sufficient amount of the lecithin allows the dissolving action in the abomasum and its subsequent digestive tract (column 3, lines 22-23; column 4, lines 46-49).  Ueda teaches that lecithin is preferably prepared from soybean (e.g. soy lecithin) (column 4, lines 25-29).
Thus, the claimed invention as a whole is clearly prima facie obvious over the teachings of the prior art.

Double Patenting









The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 14, 17-18, 20, 22-24 and 26-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 20 and 22-23 of copending Application No. 16/489,051 (reference application, hereafter ‘051). 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
 	Regarding instant claims 1-6, 14, 22 and 24, claims 1-5 of ‘051 recites substantially the same microgranules, comprising the same core with the same active and same matrix and substantially the same at least one core coating layer.
	Regarding instant claim 17, claim 20 of ‘051 recites the same core shape and diameter.
	Regarding instant claim 18, claim 16 of ‘051 recites that the total weight of the coating layer is between 10% and 50% of the microgranule.
	Regarding instant claim 20, claim 3 of ‘051 recites that the emulsifying substance is selected from the group consisting of including soy lecithin.
	Regarding instant claim 23, claims 13 and 14 of ‘051 recites that coatings comprises different amounts of pollutants, emulsifying substances, fatty acids or methacrylate copolymers.
	Regarding instant claims 26-27, claims 22 of ‘051 recites that the composition is a premixture for animal feedstuff and claim 23 of ‘051 recites a feedstuff comprising the premixture of claim 22.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant argues that none of the cited prior art teaches the synergistic interaction of the polluting substance in the core coating layer and the disintegrant agent in the core which is the key mechanism of the instant invention for achieving a highly bioavailable physiologically active ingredient.  Applicant argues that Navarro does not teach a coating at all and that Navarro expressly criticizes the use of coated formulations.  Applicant argues that Wright does not cue the deficiencies of Navarro because Navarro teaches away from using coatings in its composition, so a person having ordinary skill in the art would have no motivation to add any of the coating layers of Wright.  Applicant argues that Wright also does not describe the synergistic action of the disintegrant agent and the polluting substance of the instant claims.  Applicant argues that Wright does not each the total bioavailability of the composition described therein.
Applicant's arguments filed on 04 April 2022 have been fully considered but they are not persuasive.  In response, Navarro only criticizes coatings that can be compromised in the stomach which causes release of organic acid in the stomach (paragraph [0005]). Navarro discloses a composition embedded in a lipid matrix that includes nutrients including organic acid and fatty acid are embedded in the lipid matrix (paragraphs [0007-0008]).  Navarro discloses that the matrix material includes rice bran wax (e.g. rice wax, applicant elected matrix) (paragraph [0020]).  Navarro discloses that the fatty acid includes palmitic acid (e.g. applicant elected disintegrant agent) (paragraphs [0025] and [0044]).  Navarro discloses that the matrix-embedded compositions are generally resistant to degradation by rumen microorganisms in a ruminant (paragraph [0059]).  Wright teaches feed additives comprising a core that is coated with a coating material, which are stable in the rumen of a ruminant animal and are digested and absorbed in the abomasum and subsequent digestive tract (paragraph [0041]).  Wright teaches that the core comprises at least one active substance and that the core is including a matrix (e.g. same composition as Navarro) comprising one or more excipients that together aid the formation of pellets of granulated active substances (e.g. microgranules) (paragraph [0042]).  Wright teaches that active substances include choline and choline derivatives including choline chloride (paragraphs [0043-0044]).  Wright teaches that the final product (e.g. coated cores) have a size ranging from including about 1,200 µm to about 1,800 µm (e.g. microgranules, 1.2 mm to 1.8 mm) (paragraph [0046]).  Wright teaches coated core material that have a rumen bypass rate of a least 50% including at least 96% and exhibit sufficient intestinal digestibility rate of including at least 70% including about 90% to about 100% (paragraphs [0057] and [0060]).  Ueda teaches that lecithin for a coating to pass the rumen is preferably prepared from soybean (e.g. soy lecithin) (column 4, lines 25-29).  Therefore, the person of ordinary skill in the art would have been motivated to apply the coatings and active including choline chloride taught by Wright to the matrix-embedded composition of Navarro to obtain particles including with a size range of from including about 1,200 µm to about 1,800 µm (e.g. microgranules, 1.2 mm to 1.8 mm) that has a rumen bypass rate of a least 50% including at least 96% and exhibit sufficient intestinal digestibility rate of including at least 70% including about 90% to about 100%; and selected soy lecithin as the particular lecithin to be included in the coating of Wright.
Additionally, in light of the disclosure of Navarro and the teachings of Wright and Ueda, it would have been prima facie obvious for one of ordinary skill in the art to produce a composition in the form of particles having a size of including about 1,200 µm to about 1,800 µm (e.g. microgranules) that each comprises: i) a core comprising a matrix including rice bran wax (e.g. rice wax) and active ingredients including choline chloride and fatty acid including palmitic acid (e.g. disintegrant agent); and ii) two core coating layers; wherein the two core coating layers comprises supplemental compounds including lecithin (e.g. polluting substance); and wherein the amount of the palmitic acid is from about 0.01% to about 10% by weight of the core.  The composition which is prima facie obvious in light of the disclosure of Navarro and the teachings of Wright and Ueda, is substantially the same as the instantly claimed composition, including has palmitic acid (e.g. disintegrant) in overlapping amount to the instantly claimed amount in the core and contains soy lecithin (e.g. polluting agent) in the coating.  Therefore, the composition which is prima facie obvious in light of the disclosure of Navarro and the teachings of Wright and Ueda, necessarily has the same characteristics as the instantly claimed composition, e.g. synergistic action of disintegrant agent and the pollutant substance for achieving a highly bioavailable physiologically active ingredient.  Applicant is reminded that “[t]he fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action.  A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust. The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor cause of the problem relied upon for patentability by applicants. Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) “would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.” 596 F.2d at 1022, 201 USPQ at 661.); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991).
Thus, for the reasons of record and for the reasons presented above claims 1-6, 14, 17-18, 20, 22-24 and 26-27 are rejected under 35 U.S.C. 103(a).


Conclusion and Correspondence
No claims are allowed.
THIS ACTION IS MADE FINAL.  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN P NGUYEN/
Examiner, Art Unit 1619






/Robert T. Crow/Primary Examiner, Art Unit 1634